


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), effective as
of March 25, 2014 (the "Effective Date"), is entered into by and among American
Assets Trust, Inc., a Maryland corporation (the “REIT”), American Assets Trust,
L.P., a Maryland limited partnership (the “Operating Partnership”) and Adam Wyll
(the “Executive”).
WHEREAS, the Executive is a party to that certain Employment Agreement dated as
of January 19, 2011 (the "Original Agreement") with the REIT and the Operating
Partnership (collectively, the “Company”); and
WHEREAS, the parties desire to amend the terms of the Original Agreement on the
terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth below, the parties hereto agree as follows:
1.Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(as extended pursuant to this Section 1, the “Employment Period”) commencing on
the Effective Date and ending on the first anniversary of the Effective Date
(unless the Executive’s employment is terminated prior to such date pursuant to
Section 3 below) (the “Initial Termination Date”); provided, however, that the
Employment Period shall automatically be extended for one additional year on the
Initial Termination Date and on each subsequent anniversary of the Initial
Termination Date thereafter (each such extension, a “Renewal Year”), unless
either the Executive or the Company elects not to so extend the Employment
Period by notifying the other party, in writing, of such election (a
“Non-Renewal”) not less than sixty (60) days prior to the last day of the
Employment Period as then in effect.
2.    Terms of Employment.
(a)    Position and Duties.
(i)    During the Employment Period, the Executive shall serve as Senior Vice
President, General Counsel and Secretary of the REIT and the Operating
Partnership, and shall perform such employment duties as are usual and customary
for such positions. The Executive shall report directly to the Chief Executive
Officer and President of the Company. At the Company’s request, the Executive
shall serve the Company and/or its subsidiaries and affiliates in other
capacities in addition to the foregoing consistent with the Executive’s position
as Senior Vice President, General Counsel and Secretary of the REIT and the
Operating Partnership. In the event that the Executive, during the Employment
Period, serves in any one or more of such additional capacities, the Executive’s
compensation shall not be increased beyond that specified in Section 2(b)
hereof. In addition, in the event the Executive’s service in one or more of such
additional capacities is terminated, the Executive’s compensation, as specified
in






--------------------------------------------------------------------------------




Section 2(b) hereof, shall not be diminished or reduced in any manner as a
result of such termination provided that the Executive otherwise remains
employed under the terms of this Agreement.
(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive may be entitled, the Executive agrees to
devote his full business time and attention to the business and affairs of the
Company. Notwithstanding the foregoing, during the Employment Period, it shall
not be a violation of this Agreement for the Executive to (A) serve on boards,
committees or similar bodies of charitable or nonprofit organizations, (B)
fulfill limited teaching, speaking and writing engagements, (C) manage his
personal investments, and (D) provide litigation management and legal consulting
services to American Assets, Inc., Ernest S. Rady and their respective
affiliates, in each case, so long as such activities do not materially interfere
or conflict with the performance of the Executive’s duties and responsibilities
under this Agreement. It is expressly understood and agreed that to the extent
that any such activities have been conducted by the Executive prior to the
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company; provided, that no such activity
that violates the provisions of Section 7 shall be permitted.
(iii)    During the Employment Period, the Executive shall perform the services
required by this Agreement at the Company’s principal offices located in San
Diego, California (the “Principal Location”), except for travel to other
locations as may be necessary to fulfill the Executive’s duties and
responsibilities hereunder.
(b)    Compensation, Benefits, Etc.
(i)    Base Salary. During the Employment Period, the Executive shall receive a
base salary (the “Base Salary”) of $305,000 per annum. The Base Salary shall be
reviewed annually by the Compensation Committee (the “Compensation Committee”)
of the Board of Directors (the "Board") and may be increased from time to time
by the Compensation Committee in its sole discretion. The Base Salary shall be
paid in accordance with the Company’s normal payroll practices for executive
salaries generally, but no less often than monthly. The Base Salary shall not be
reduced after any increase in accordance herewith and the term “Base Salary” as
utilized in this Agreement shall refer to Base Salary as so increased.
(ii)    Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, an annual cash performance bonus (an “Annual Bonus”) under
the Company’s bonus plan or program applicable to senior executives. The
Executive’s target Annual Bonus shall be seventy percent (70%) of his Base
Salary actually paid for such year. The amount of the Annual Bonus, if any,
shall be determined by the Compensation Committee in its sole discretion based
on such performance criteria as the Compensation Committee shall determine in
its sole discretion. Except as otherwise provided in Section

2







--------------------------------------------------------------------------------




4(a) or 4(d) below, the Executive must be employed on the date of payment of the
Annual Bonus in order to be eligible to receive an Annual Bonus for such fiscal
year. The Executive acknowledges and agrees that nothing contained herein
confers on the Executive any right to an Annual Bonus in any year, and that
whether the Company pays him an Annual Bonus and the amount of any such Annual
Bonus shall be determined by the Compensation Committee in its sole discretion.
(iii)    Restricted Stock Awards.
(A)    In connection with the execution of the Original Agreement, the REIT
issued to the Executive awards of Restricted Stock (as defined in the Company’s
2011 Equity Incentive Award Plan (the “Incentive Plan”)), as follows:
(1)    an award of Restricted Stock with respect to twenty-two thousand five
hundred (22,500) shares of the REIT’s common stock (the “Time Vesting Restricted
Stock Award”); and
(2)    an award of Restricted Stock with respect to thirty-three thousand seven
hundred fifty (33,750) shares of the REIT’s common stock (the “Performance
Vesting Restricted Stock Award” and together with the Time Vesting Restricted
Stock Award, the “Original Restricted Stock Awards").
(B)    Each year during the Employment Period, the REIT shall issue to the
Executive an additional award of Restricted Stock. It is the intention of the
Company that the annual Restricted Stock Awards, together with the Base Salary
and Annual Bonus, will provide the Executive with total annual compensation at
no less than the median of similarly-situated executive officers among the
Company's current peer group for compensation purposes (as determined based on
the Executive's duties, authority and responsibilities (and not solely by
reference to title) in the reasonable discretion of the Compensation Committee),
and that each such annual Restricted Stock Award will have an aggregate value on
the date of grant (at the target vesting level) of $250,000 (which amount may be
increased or decreased by the Compensation Committee each year based on its
consideration of such comparable peer group compensation data) (each, an "Annual
Restricted Stock Award," and together with the Original Restricted Stock Awards,
the "Restricted Stock Awards"). Subject to the Executive’s continued employment
with the Company through each such date, the Annual Restricted Stock Awards
shall vest based on the satisfaction by the REIT of performance objectives
established by the Compensation Committee and such other conditions set forth in
the applicable award agreement.
(C)    The terms and conditions of each Restricted Stock Award shall be set
forth in separate award agreements in a form prescribed by the Company (the
“Restricted Stock Award Agreements”), to be entered into by the Company and the
Executive, which shall evidence the grant of the Restricted Stock Awards.

3







--------------------------------------------------------------------------------




(D)    Immediately prior to a Change in Control of the Company (as defined in
the Incentive Plan), the Original Restricted Stock Awards shall, to the extent
not previously vested, become fully vested and nonforfeitable.
(iv)    Incentive, Savings and Retirement Plans. During the Employment Period,
the Executive shall be eligible to participate in all other incentive plans,
practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case that are available generally to
senior executives of the Company.
(v)    Welfare Benefit Plans. During the Employment Period, the Executive and
the Executive’s eligible family members shall be eligible for participation in
the welfare benefit plans, practices, policies and programs (including, if
applicable, medical, dental, disability, employee life, group life and
accidental death insurance plans and programs) maintained by the Company for its
senior executives.
(vi)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company provided to senior executives of the Company.
(vii)    Fringe Benefits. During the Employment Period, the Executive shall be
entitled to such fringe benefits and perquisites as are provided by the Company
to its senior executives from time to time, in accordance with the policies,
practices and procedures of the Company, and shall receive such additional
fringe benefits and perquisites as the Company may, in its discretion, from
time-to-time provide.
(viii)    Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the plans, policies, programs and
practices of the Company applicable to its senior executives but in no event
less than five (5) weeks per calendar year.
(ix)    Indemnification Agreement. The parties have entered into an
Indemnification Agreement dated as of January 19, 2011 (the “Indemnification
Agreement”), which Indemnification Agreement is attached hereto as Exhibit A.
3.    Termination of Employment.
(a)    Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. Either
the Company or the Executive may terminate the Executive’s employment in the
event of the Executive’s Disability during the Employment Period. For purposes
of this Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for ninety (90)
consecutive days or for a total of one hundred eighty (180) days in any twelve
(12)-month period, in either case as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and reasonably acceptable to the
Executive or the Executive’s legal representative.

4







--------------------------------------------------------------------------------




(b)    Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean the occurrence of any one or more of the following events
unless, to the extent capable of correction, the Executive fully corrects the
circumstances constituting Cause within fifteen (15) days after receipt of the
Notice of Termination (as defined below):
(i)    the Executive’s willful and continued failure to substantially perform
his duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after his issuance of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to the
Executive by the Board, which demand specifically identifies the manner in which
the Board believes that the Executive has not substantially performed his
duties;


(ii)    the Executive’s willful commission of an act of fraud or dishonesty
resulting in reputational, economic or financial injury to the Company;


(iii)    the Executive’s commission of, or entry by the Executive of a guilty or
no contest plea to, a felony or a crime involving moral turpitude;


(iv)    a willful breach by the Executive of his fiduciary duty to the Company
which results in reputational, economic or other injury to the Company; or


(v)    the Executive’s willful and material breach of the Executive’s
obligations under a written agreement between the Company and the Executive,
including without limitation, such a breach of this Agreement.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be presumed to be done, or omitted to be done, by the Executive in good faith
and in the best interests of the Company.
(c)    Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason or by the Executive without Good Reason. For purposes
of this Agreement, “Good Reason” shall mean the occurrence of any one or more of
the following events without the Executive’s prior written consent:

5







--------------------------------------------------------------------------------




(i)    the assignment to the Executive of any duties materially inconsistent in
any respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 2(a) hereof, or any other action by the Company which results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose any isolated, insubstantial or inadvertent actions
not taken in bad faith and which are remedied by the Company promptly after
receipt of notice thereof given by the Executive;
(ii)    the Company’s material reduction of the Executive’s Base Salary;
(iii)    a material change in the geographic location of the Principal Location
which shall, in any event, include only a relocation of the Principal Location
by more than thirty (30) miles from its existing location;
(iv)    the Company’s material breach of its obligations under this Agreement.
Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within sixty (60) days after the date of
the occurrence of any event that the Executive knows or should reasonably have
known to constitute Good Reason, (2) the Company fails to cure such acts or
omissions within thirty (30) days following its receipt of such notice, and (3)
the effective date of the Executive’s termination for Good Reason occurs no
later than thirty (30) days after the expiration of the cure period.


(d)    Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by a Notice of Termination
to the other parties hereto given in accordance with Section 11(b) hereof. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty (30) days after
the giving of such notice). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

6







--------------------------------------------------------------------------------




(e)    Termination of Offices and Directorships. Upon termination of the
Executive’s employment for any reason, unless otherwise specified in a written
agreement between the Executive and the Company, the Executive shall be deemed
to have resigned from all offices, directorships, and other employment positions
if any, then held with the Company, and shall take all actions reasonably
requested by the Company to effectuate the foregoing.
4.    Obligations of the Company upon Termination.
(a)    Without Cause or For Good Reason. Subject to Section 4(e) below, if the
Executive incurs a “separation from service” from the Company (within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and Treasury Regulation Section 1.409A-1(h)) (a
“Separation from Service”) during the Employment Period by reason of (1) a
termination of the Executive’s employment by the Company without Cause (and
other than by reason of the Executive’s death or Disability), or (2) a
termination of the Executive’s employment by the Executive for Good Reason:
(i)    The Executive shall be paid, in a single lump-sum payment on the date of
the Executive’s termination of employment, the aggregate amount of the
Executive’s earned but unpaid Base Salary and accrued but unpaid vacation pay
through the date of such termination (the “Accrued Obligations”) and any Annual
Bonus required to be paid to the Executive pursuant to Section 2(b)(ii) above
for any fiscal year of the Company that ends on or before the Date of
Termination to the extent not previously paid (the “Unpaid Bonus”) (or, if the
amount of the Unpaid Bonus has not yet been determined as of the Date of
Termination, such Unpaid Bonus shall be paid to the Executive on the date annual
bonuses for the relevant fiscal year are paid to the Company’s executives
generally, but in no event later than March 15th of the calendar year following
the end of the calendar year to which such Unpaid Bonus relates);
(ii)    In addition, the Executive shall be paid, in a single lump-sum payment
on the sixtieth (60th) day after the date of the Executive’s Separation from
Service (such date, the “Date of Termination”), an amount equal to one (1) (the
“Severance Multiple”) times the sum of (A) the Base Salary in effect on the Date
of Termination, plus (B) the Executive's Average Annual Bonus Amount (as defined
below). For purposes of this Agreement, the Executive's "Average Annual Bonus
Amount" shall be an amount equal to the average of the Annual Bonuses awarded to
the Executive for each of the three (3) fiscal years prior to the Date of
Termination. For purposes of determining the Executive's “Average Annual Bonus
Amount,” (x) to the extent the Executive received no Annual Bonus in any year
due to a failure to meet the applicable performance objectives, such year will
still be taken into account (using zero (0) as the applicable bonus) in
determining the Executive's “Average Annual Bonus Amount,” and (y) to the extent
the Executive was not employed for an entire fiscal year, the Annual Bonus
received by the Executive for such fiscal year shall be annualized for purposes
of the preceding calculation.  For the avoidance of doubt, for purposes of this
Section 4(a)(ii), an Annual Bonus shall include any portion of the Executive’s
Annual Bonus received in the form of equity rather than cash, provided that any
such equity award expressly provides by its terms that it was issued in lieu of
cash in payment of the Executive's

7







--------------------------------------------------------------------------------




Annual Bonus or a portion thereof. In the event the Executive's Date of
Termination occurs within twelve (12) months following a Change in Control, the
Severance Multiple shall be two (2).
(iii)    Except to the extent an award agreement governing an equity award
granted to Executive specifically provides for the treatment of such equity
award in the event of Executive's termination of employment by the Company other
than for Cause or Executive's resignation for Good Reason and provides that its
terms shall supersede the provisions of this Section 4(a)(iii), in which case
the terms of such award agreement shall govern, the vesting and/or
exercisability of fifty percent (50%) of each of Executive's outstanding
unvested equity awards shall be automatically accelerated on the Date of
Termination (which percentage shall be increased to one hundred percent (100%)
in the event the Executive's Date of Termination occurs within twelve (12)
months following a Change in Control). In addition, notwithstanding anything to
the contrary in the award agreements evidencing the Original Restricted Stock
Awards, the Original Restricted Stock Awards shall, to the extent not previously
vested, become fully vested and nonforfeitable on the Executive's Date of
Termination.
(iv)    For the period beginning on the Date of Termination and ending on the
date which is twelve (12) full months following the Date of Termination (or, if
earlier, (A) the date on which the applicable continuation period under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
expires or (B) the date the Executive becomes eligible to receive the equivalent
or increased healthcare coverage from a subsequent employer) (such period, the
“COBRA Coverage Period”), if the Executive and his eligible dependents who were
covered under the Company’s health insurance plans as of the Date of Termination
elect to have COBRA coverage and are eligible for such coverage, the Company
shall pay the COBRA premiums necessary to continue health insurance coverage for
the Executive and his covered dependents as in effect on the Date of
Termination. If any of the Company’s health benefits are self-funded as of the
date of the Executive's Separation from Service, or if the Company cannot
provide the foregoing benefits in a manner that is exempt from Section 409A (as
defined below) or that is otherwise compliant with applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), then in lieu
of paying the COBRA premiums as set forth above, the Company shall instead pay
to the Executive on the last day of each remaining month of the COBRA Coverage
Period a fully taxable cash payment equal to the applicable COBRA premium for
such month for the Executive and his covered dependents.
Notwithstanding the foregoing, it shall be a condition to the Executive’s right
to receive the amounts provided for in Sections 4(a)(ii), 4(a)(iii) and 4(a)(iv)
above that the Executive execute and deliver to the Company an effective release
of claims in substantially the form attached hereto as Exhibit B (the “Release”)
within twenty-one (21) days (or, to the extent required by law, forty-five (45)
days) following the Date of Termination and that the Executive not revoke such
Release during any applicable revocation period.



8







--------------------------------------------------------------------------------




(b)    Company Non-Renewal. Subject to Section 4(e) below, in the event that the
Executive incurs a Separation from Service during the Employment Period by
reason of a Non-Renewal of the Employment Period by the Company and the
Executive is willing and able, at the time of such Non-Renewal, to continue
performing services on the terms and conditions set forth herein for the Renewal
Year that would have occurred but for the Non-Renewal, then the Executive shall
be entitled to the payments and benefits provided in Section 4(a) hereof,
subject to the terms and conditions of Section 4(a) (including, without
limitation, the Release requirement contained therein).
(c)    For Cause, Without Good Reason or Other Terminations. If the Executive’s
employment shall be terminated by the Company for Cause, by the Executive
without Good Reason or for any other reason not enumerated in this Section 4, in
any case, during the Employment Period, the Company shall pay to the Executive
the Accrued Obligations in cash within thirty (30) days after the Date of
Termination (or by such earlier date as may be required by applicable law).
(d)    Death or Disability. Subject to Section 4(e) below, if the Executive
incurs a Separation from Service by reason of the Executive’s death or
Disability during the Employment Period:
(i)    The Accrued Obligations shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, in cash on or as soon as
practicable following the Date of Termination;
(ii)    Any Unpaid Bonus shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, on the Date of Termination
(or, if the amount of the Unpaid Bonus has not yet been determined as of the
Date of Termination, such Unpaid Bonus shall be paid to the Executive’s estate
or beneficiaries or to the Executive, as applicable, on the date annual bonuses
for the relevant fiscal year are paid to the Company’s executives generally, but
in no event later than March 15th of the calendar year following the end of the
calendar year to which such Unpaid Bonus relates); and
(iii)    Except to the extent an award agreement governing an equity award
granted to the Executive specifically provides for the treatment of such equity
award in the event of the Executive's termination as a result of his death or
Disability, and provides that its terms shall supersede the provisions of this
Section 4(d)(iii), in which case the terms of such award agreement shall govern,
all outstanding equity awards held by the Executive on the Date of Termination
shall immediately become fully vested and/or exercisable.
(e)    Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under Section 4 hereof, shall be paid to
the Executive during the six (6)-month period following the Executive’s
Separation from Service if the Company determines that paying such amounts at
the time or times indicated in this Agreement would be a prohibited

9







--------------------------------------------------------------------------------




distribution under Section 409A(a)(2)(B)(i) of the Code. If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
business day following the end of such six (6)-month period (or such earlier
date upon which such amount can be paid under Section 409A of the Code without
resulting in a prohibited distribution, including as a result of the Executive’s
death), the Company shall pay the Executive a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to the Executive during
such period.
(f)    Exclusive Benefits. Except as expressly provided in this Section 4 and
subject to Section 5 below, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with his termination of
employment. In addition, the Executive acknowledges and agrees that he is not
entitled to any reimbursement by the Company for any taxes payable by the
Executive as a result of the payments and benefits received by the Executive
pursuant to this Section 4, including, without limitation, any income or excise
tax imposed by Sections 409A and 4999 of the Code.
(g)    No Mitigation. The Executive shall not be required to mitigate the amount
of any payment provided for in this Section 4 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Section 4 be reduced by any compensation earned by the Executive as the result
of employment by another employer or self-employment or by retirement benefits;
provided, however, that loans, advances (other than salary advances) or other
amounts owed by the Executive to the Company under a written agreement may be
offset by the Company against amounts payable to Executive under this Section 4.


5.     Non-Exclusivity of Rights. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.
6.     Limitation on Payments.
(a)    Notwithstanding any other provision of this Agreement, in the event that
any payment or benefit received or to be received by the Executive (including
any payment or benefit received in connection with a termination of the
Executive’s employment, whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement) (all such payments and benefits, including
the payments and benefits under Section 4 hereof, being hereinafter referred to
as the “Total Payments”) would be subject (in whole or part), to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then, after taking
into account any reduction in the Total Payments provided by reason of Section
280G of the Code in such other plan, arrangement or agreement, the cash
severance payments under this Agreement shall first be reduced, and the noncash
severance payments hereunder shall thereafter be reduced, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments

10







--------------------------------------------------------------------------------




without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments). The Total Payments
shall be reduced in the following order: (A) reduction of any cash severance
payments otherwise payable to the Executive that are exempt from Section 409A of
the Code; (B) reduction of any other cash payments or benefits otherwise payable
to the Executive that are exempt from Section 409A of the Code, but excluding
any payments attributable to any acceleration of vesting or payments with
respect to any equity award that are exempt from Section 409A of the Code; (C)
reduction of any other payments or benefits otherwise payable to Executive on a
pro-rata basis or such other manner that complies with Section 409A of the Code,
but excluding any payments attributable to any acceleration of vesting and
payments with respect to any equity award that are exempt from Section 409A of
the Code; and (D) reduction of any payments attributable to any acceleration of
vesting or payments with respect to any equity award that are exempt from
Section 409A of the Code, in each case beginning with payments that would
otherwise be made last in time.
(b)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of
independent auditors of nationally recognized standing (“Independent Advisors”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of
Independent Advisors, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the Base Amount (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation; and (iii) the value of any non cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Independent Advisors in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.
7.    Confidential Information and Non-Solicitation.
(a)    The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company and its subsidiaries and affiliates, which shall have been obtained
by the Executive in connection with the Executive’s employment by the Company
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data, to anyone other than the Company and those
designated by it; provided, however, that if the Executive receives actual
notice that the Executive is or may be required by law or legal process

11







--------------------------------------------------------------------------------




to communicate or divulge any such information, knowledge or data, the Executive
shall promptly so notify the Company.
(b)    While employed by the Company and, for a period of one (1) year after the
Date of Termination, the Executive shall not directly or indirectly solicit,
induce, or encourage any employee or consultant of any member of the Company and
its subsidiaries and affiliates to terminate their employment or other
relationship with the Company and its subsidiaries and affiliates or to cease to
render services to any member of the Company and its subsidiaries and affiliates
and the Executive shall not initiate discussion with any such person for any
such purpose or authorize or knowingly cooperate with the taking of any such
actions by any other individual or entity. During his employment with the
Company and thereafter, the Executive shall not use any trade secret of the
Company or its subsidiaries or affiliates to solicit, induce, or encourage any
customer, client, vendor, or other party doing business with any member of the
Company and its subsidiaries and affiliates to terminate its relationship
therewith or transfer its business from any member of the Company and its
subsidiaries and affiliates and the Executive shall not initiate discussion with
any such person for any such purpose or authorize or knowingly cooperate with
the taking of any such actions by any other individual or entity.
 
(c)    In recognition of the facts that irreparable injury will result to the
Company in the event of a breach by the Executive of his obligations under
Sections 7(a) and (b) hereof, that monetary damages for such breach would not be
readily calculable, and that the Company would not have an adequate remedy at
law therefor, the Executive acknowledges, consents and agrees that in the event
of such breach, or the threat thereof, the Company shall be entitled, in
addition to any other legal remedies and damages available, to specific
performance thereof and to temporary and permanent injunctive relief (without
the necessity of posting a bond) to restrain the violation or threatened
violation of such obligations by the Executive.


8.    Representations. The Executive hereby represents and warrants to the
Company that (a) the Executive is entering into this Agreement voluntarily and
that the performance of his obligations hereunder will not violate any agreement
between the Executive and any other person, firm, organization or other entity,
and (b) the Executive is not bound by the terms of any agreement with any
previous employer or other party to refrain from competing, directly or
indirectly, with the business of such previous employer or other party that
would be violated by his entering into this Agreement and/or providing services
to the Company pursuant to the terms of this Agreement.    
9.    Successors.
(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

12







--------------------------------------------------------------------------------




(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
10.    Payment of Financial Obligations. The payment or provision to the
Executive by the Company of any remuneration, benefits or other financial
obligations pursuant to this Agreement shall be allocated among the Operating
Partnership, the REIT and any subsidiary or affiliate thereof in such manner as
such entities determine in order to reflect the services provided by the
Executive to such entities; provided, however, that the Operating Partnership
and the REIT shall be jointly and severally liable for such obligations.
11.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.
(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Executive: at the Executive’s most recent address on the records of
the Company.
If to the REIT or the Operating Partnership:
American Assets Trust, Inc.
11455 El Camino Real, Suite 200
San Diego, CA 92130
Attn: General Counsel


with a copy to:
Latham & Watkins
355 South Grand Ave.
Los Angeles, CA 90071-1560
Attn: Julian Kleindorfer
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

13







--------------------------------------------------------------------------------




(c)    Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if the Company determines, in its good faith judgment, that any
transfer or deemed transfer of funds hereunder is likely to be construed as a
personal loan prohibited by Section 13(k) of the Exchange Act and the rules and
regulations promulgated thereunder, then such transfer or deemed transfer shall
not be made to the extent necessary or appropriate so as not to violate the
Exchange Act and the rules and regulations promulgated thereunder.
(d)    Section 409A of the Code.
(i)     To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder. Notwithstanding any provision
of this Agreement to the contrary, if the Company determines that any
compensation or benefits payable under this Agreement may be subject to Section
409A of the Code and related Department of Treasury guidance, the Company shall
work in good faith with the Executive to adopt such amendments to this Agreement
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are necessary or appropriate to avoid the imposition of taxes under
Section 409A of the Code, including without limitation, actions intended to (i)
exempt the compensation and benefits payable under this Agreement from Section
409A of the Code, and/or (ii) comply with the requirements of Section 409A of
the Code and related Department of Treasury guidance; provided, however, that
this Section 11(d) shall not create an obligation on the part of the Company to
adopt any such amendment, policy or procedure or take any such other action, nor
shall the Company have any liability for failing to do so. Each series of
installment payments made under this Agreement is hereby designated as a series
of “separate payments” within the meaning of Section 409A of the Code.
(ii)     To the extent permitted under Section 409A of the Code, any separate
payment or benefit under this Agreement or otherwise shall not be deemed
“nonqualified deferred compensation” subject to Section 409A of the Code and
Section 4(e) hereof to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A of the Code.
(iii)     To the extent that any payments or reimbursements provided to the
Executive under this Agreement, including, without limitation, pursuant to
Section 2(b)(vi), are deemed to constitute compensation to the Executive to
which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts
shall be paid or reimbursed reasonably promptly, but not later than December 31
of the year following the year in which the expense was incurred. The amount of
any such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and the Executive’s right to such payments or reimbursement of any
such expenses shall not be subject to liquidation or exchange for any other
benefit.

14







--------------------------------------------------------------------------------




(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
(f)    Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(g)    No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
(h)    Entire Agreement. This Agreement, together with the Indemnification
Agreement and the Restricted Stock Award Agreements, constitutes the final,
complete and exclusive agreement between the Executive and the Company with
respect to the subject matter hereof and replaces and supersedes any and all
other agreements, offers or promises, whether oral or written, by any member of
the Company and its subsidiaries and affiliates (a “Predecessor Employer”), or
representative thereof, whose business or assets any member of the Company and
its subsidiaries and affiliates succeeded to in connection with the initial
public offering of the common stock of the REIT or the transactions related
thereto, including, without limitation, the Original Agreement.
(i)    Amendment. No amendment or other modification of this Agreement shall be
effective unless made in writing and signed by the parties hereto.
(j)    Counterparts. This Agreement and any agreement referenced herein may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument.
(k)    Right to Advice of Counsel. The Executive acknowledges that he has the
right to, and has been advised to, consult with an attorney regarding the
execution of this Agreement, including, without limitation, as to the effect of
the amendment and restatement of the Original Agreement, and any release
hereunder; by his signature below, the Executive acknowledges that he
understands this right and has either consulted with an attorney regarding the
execution of this Agreement and the resulting amendment and restatement of the
Original Agreement or determined not to do so.



15







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, each of the REIT and the Operating
Partnership has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.
AMERICAN ASSETS TRUST, INC.,
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ ERNEST S. RADY
 
 
Name: Ernest S. Rady
 
 
Title: Executive Chairman
 
 
 
 
 
 
 
AMERICAN ASSETS TRUST, L.P.,
a Maryland limited partnership
 
 
 
 
By: AMERICAN ASSETS TRUST, INC.
 
Its: General Partner
 
 
 
 
 
 
 
By:
/s/ ERNEST S. RADY
 
 
Name: Ernest S. Rady
 
 
Title: Executive Chairman
 
 
 
 
 
 
 
“EXECUTIVE”
 
 
 
 
 
 
 
 
/s/ ADAM WYLL
 
 
Adam Wyll
 


16
 

--------------------------------------------------------------------------------






EXHIBIT A


INDEMNIFICATION AGREEMENT



A-1





--------------------------------------------------------------------------------




EXHIBIT B


GENERAL RELEASE
    
For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of American Assets Trust, Inc., a Maryland
corporation, American Assets Trust, L.P., a Maryland limited partnership, and
each of their partners, subsidiaries, associates, affiliates, successors, heirs,
assigns, agents, directors, officers, employees, representatives, lawyers,
insurers, and all persons acting by, through, under or in concert with them, or
any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys’ fees or expenses, of any nature whatsoever, known or unknown, fixed
or contingent (hereinafter called “Claims”), which the undersigned now has or
may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof.  The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act. Notwithstanding the foregoing, this Release shall
not operate to release any rights or claims of the undersigned (i) to payments
or benefits under either Section 4(a) or 4(b) of that certain Amended and
Restated Employment Agreement, dated as of January 1, 2014, among American
Assets Trust, Inc., American Assets Trust, L.P. and the undersigned (the
“Employment Agreement”), whichever is applicable to the payments and benefits
provided in exchange for this release, (ii) to payments or benefits under the
Restricted Stock Award Agreements (as defined in the Employment Agreement),
(iii) with respect to Section 2(b)(vi) or 6 of the Employment Agreement, (iv) to
accrued or vested benefits the undersigned may have, if any, as of the date
hereof under any applicable plan, policy, practice, program, contract or
agreement with the Company, (v) to indemnification and/or advancement of
expenses pursuant to the Indemnification Agreement (as defined in the Employment
Agreement), (vi) for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law, or (vii) for workers’
compensation insurance benefits under the terms of any worker’s compensation
insurance policy or fund of the Company.
THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

B-1



--------------------------------------------------------------------------------




“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:
(A)    HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;
(B)    HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT;
AND
(C)    HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE,
AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.
The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer.  It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.
The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.

B-2





--------------------------------------------------------------------------------




The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.
IN WITNESS WHEREOF, the undersigned has executed this Release this 25th day of
March, 2014.                            
/s/ ADAM WYLL
Adam Wyll


B-3



